Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to explicitly teach the claimed limitations as a whole.
Dent et al. (US 6,128,603) teaches of dragging icons of bills to schedule payments, but fails to teach scheduling an obligation resolution by moving of two elements and displaying an icon associated with the obligation on the display unit, the icon replacing at least the first interface element at the third position and being indicative of the scheduled resolution of the obligation, and icon having a visual characteristic indicative of a relationship between the time period and a deadline associated with the obligation, and the visual characteristic comprising at least one of a color or a shape indicative of the relationship between the time period and the deadline.
Lefebvre et al. (US 2013/0124376) and Pessin (US 2003/182230) fail to teach these limitations in an obvious combination. Therefore the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171